          Case 1:15-mj-00627-ML Document 9 Filed 05/14/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


In the Matter of the Search of:                 §
                                                                        osAo#-2o15R97ug)7AusAp1in

                                                §
The premises located at                         §
414A W. Dittmar Road,                                 NO. A-15-M-627
                                                §
Austin, Texas 78745,                            §
and all buildings, structures, vehicles, and    §
appurtenances on the curtilage thereof          §


     MOTION TO UNSEAL SEARCH WARRANT DOCUMENTS PURSUANT TO
      COURT'S STANDING ORDER REGARDING SEALING OF WARRANTS

       Comes now the United States of America, by and through the United States Attorney for

the Western District of Texas, and, in compliance with the Court's Standing Order Regarding

Sealing of Warrants dated September 27, 2012 (the "Court's Standing Order"), seeks an order to

UNSEAL the Application and Affidavit for Search Warrant, the Search Warrant, and the

Warrant Return (the Warrant Documents) filed in the above-styled and numbered cause, by filing

the attached redacted version of the Warrant Documents for the public record.

       The Warrant Documents were sealed at the government's request, as it appeared that the

investigation would continue after the search of the premises, which it did. Execution of the

warrant resulted in the seizure of evidence indicated on the Warrant Return.

       The investigation relating to the Warrant Documents has concluded, the subject(s) of the

investigation has been apprehended and prosecuted, and there is no longer an investigative need

to keep the Warrant Documents under seal. As required by the Court's Standing Order, the

Warrant Documents relating to the investigation shall be unsealed. Because the Application and

Affidavit include references to personally identifiable information, to persons and entities who

have not been charged and/or to persons and entities whose connection to the alleged activities

are not in the public record, redaction of those references are appropriate under Fed. R. Crim. P.
          Case 1:15-mj-00627-ML Document 9 Filed 05/14/19 Page 2 of 2



49.1 and/or to prevent potential irreparable and irreversible harm to such persons and entities.

Accordingly, the Court's order to unseal the documents should include the filing of the attached

redacted version of the Warrant Documents.

       Based on the foregoing, the United States requests that the Court issue an order, in

compliance with the Court's Standing Order, to UNSEAL the Warrant Documents by filing the

attached redacted version of the Warrant Documents for the public record.

                                                   Respectfully submitted,

                                                   JOHN F. BASH
                                                   United States Attorney


                                             By:
                                                   MATTHEW DEVLIN
                                                   Assistant United States Attorney
